Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 1 of 14 PageID #: 4388
    


   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


       JOSEPH WASHINGTON, et al.,

                        Plaintiffs,

            -against-                                            No. 16-CV-3948 (ENV) (SMG)

       UNITED STATES DEPARTMENT OF
       HOUSING AND URBAN DEVELOPMENT, et
       al.,

                        Defendants.




         PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
             CROSS-MOTION FOR SUMMARY JUDGMENT AS TO LIABILITY




                                      Mobilization for Justice, Inc.
                                      100 William Street, 6th Floor
                                      New York, New York 10038
                                            (212) 417-3700

                             Emery Celli Brinckerhoff & Abady LLP
                                 600 Fifth Avenue, 10th Floor
                                 New York, New York 10020
                                         (212) 763-5000




    
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 2 of 14 PageID #: 4389
    


                                                      TABLE OF CONTENTS
                                                                                                                                         PAGE NO.

   TABLE OF AUTHORITIES .......................................................................................................... ii

   PRELIMINARY STATEMENT .....................................................................................................1 

   ARGUMENT ...................................................................................................................................1 

             I.         CALIBER OWED RESPA DUTIES TO EACH OF THE PLAINTIFFS
                        BECAUSE EACH SUBMITTED A COMPLETE LOSS MITIGATION
                        APPLICATION .......................................................................................................1 

                        A.         Mr. Blackett Submitted a Complete, Written Application ..........................2 

                        B.         Mr. Washington Made an Oral Application to Caliber................................4 

             II.        CALIBER VIOLATED § 1024.41 BY FAILING TO EVALUATE
                        PLAINTIFFS FOR ALL AVAILABLE LOSS MITIGATION OPTIONS ............6 

                        A.         Caliber Violates RESPA By Creating Limitless “Exceptions” to Its
                                   Loss Mitigation Rules ..................................................................................8 

                        B.         Even if RESPA Did Countenance a “Litigation Exception,” Caliber
                                   Cannot Substantiate Its Claim That That is What Ms. Mason Received .....9 

   CONCLUSION ..............................................................................................................................10 




                                                                         i
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 3 of 14 PageID #: 4390
    


                                                    TABLE OF AUTHORITIES
                                                                                                                                            PAGE NO.
   Statutes & Regulations 

   12 C.F.R. § 1024.31 .................................................................................................................... 4, 5

   12 C.F.R. § 1024.41 ............................................................................................................... passim

   12 C.F.R. part 1024, Supp. I ¶ 41(i)(2) .................................................................................. passim

   15 U.S.C. § 1641 ............................................................................................................................. 2

   Other Authorities 

   Mortgage Servicing Rules Under the Real Estate Settlement Procedures Act (Regulation X),
         78 Fed. Reg. 10696 (Feb. 14, 2013) ........................................................................... 7, 8, 9




                                                                          ii
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 4 of 14 PageID #: 4391
    


                                   PRELIMINARY STATEMENT

          Having violated the clear procedural requirements laid out in the Real Estate Settlement

   Procedures Act (“RESPA”), Caliber tries to evade liability by grafting an exception onto the statute

   which has no foundation in law and which would swallow the rule. Plaintiffs Mason, Blackett, and

   Washington all submitted complete loan modification applications to Caliber, which triggered

   Caliber’s duty to evaluate them for all loss mitigation options available to them. The law is clear:

   a loss mitigation option is “available” to borrowers if it is offered by the owner of the loan. Here,

   Caliber offered Ms. Mason a modification with terms that resemble the Home Affordable

   Modification Program (“HAMP”). It never evaluated Mr. Washington or Mr. Blackett for this

   option and did not evaluate Ms. Mason for it when she first applied—even though the same entity

   owned all three loans. By not evaluating Plaintiffs and at least 95 percent of similarly situated

   borrowers for this HAMP-like modification, Caliber violated RESPA.

          Caliber simply asserts that it is permitted to make exceptions to RESPA’s loss mitigation

   procedures, particularly in the context of litigation. The law gives Caliber no authority to do so. If

   it did, Caliber could side-step the requirement to evaluate borrowers for all available loss

   mitigation options by claiming to grant “exceptions,” without explaining why it did so or how it

   arrived at the terms of the modifications it eventually offered. The Court should decline this

   invitation to rewrite the law and should grant Plaintiffs’ cross-motion for summary judgment as to

   liability to enforce RESPA’s mandate of fair, transparent loss mitigation procedures.

                                              ARGUMENT

   I.     CALIBER OWED RESPA DUTIES TO EACH OF THE PLAINTIFFS BECAUSE
          EACH SUBMITTED A COMPLETE LOSS MITIGATION APPLICATION

          When a servicer receives a complete loss mitigation application, it must evaluate the

   applicant borrower for all loss mitigation options available to that borrower. 12 C.F.R.
                                                     1
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 5 of 14 PageID #: 4392
    


   § 1024.41(c)(1)(i). In its opposition brief (“Opp.,” Dkt. #100), Caliber concedes that Ms. Mason

   submitted a complete application. See Opp. 10. So too did Mr. Blackett and Mr. Washington.

          A.      Mr. Blackett Submitted a Complete, Written Application

          There is no dispute that Mr. Blackett submitted a modification application to Continental

   Home Loans (“Continental”), which deemed the application complete on August 25, 2014. See

   Opp. 13. Caliber contends that it had no responsibilities under RESPA because Continental offered

   Mr. Blackett a trial modification before transferring servicing rights to Caliber. See Opp. 14. This

   argument fails for two separate reasons. First, Caliber began servicing Mr. Blackett’s loan no later

   than August 27, 2014. Second, Continental never evaluated the application, so Caliber continued

   to have RESPA duties to Mr. Blackett on whichever date it assumed servicing rights for his loan.

          On August 27, 2014, Caliber sent Mr. Blackett a letter stating that it was the new servicer

   of his loan. Ex. 68. Its language is unequivocal: “LSF9 Mortgage Holdings, LLC now owns your

   loan” and that “the servicer (identified below)”—Caliber—“acts on the new owner’s behalf to

   handle the ongoing administration of your loan.” Id. (emphasis added). Caliber attempts to walk

   away from this admission by claiming that it did not begin servicing the loan until October 6, 2014.

   See Opp. 13 (citing Ex. 87). But Caliber’s August 27 letter to Mr. Blackett was a legally required

   notice that a new creditor must send after the sale of a loan. See 15 U.S.C. § 1641(g). It plainly

   states that LSF9 now owns Mr. Blackett’s loan and that Caliber now services it.

          In any event, any factual discrepancy is immaterial. Continental never evaluated Mr.

   Blackett’s complete loss mitigation application within the meaning of RESPA, which means that

   even on the date Caliber claims to have begun servicing his loan, Mr. Blackett’s complete

   application had not been evaluated. A servicer “evaluates” an application by considering the

   borrower for all available loss mitigation products—both trial and permanent modifications. See

                                                    2
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 6 of 14 PageID #: 4393
    


   12 C.F.R. § 1024.41(d)(1) (requiring written denial for “trial or permanent loan modification

   option”); id. § 1024.41(h)(1) (right to appeal denial of “any trial or permanent loan modification”).

           In the ordinary course, if a borrower accepts a trial plan that includes all terms needed for

   a modification—interest rate, term extension, forbearance, etc.—then the trial plan will, as the

   name suggests, become a permanent modification once the borrower successfully completes the

   payments. An evaluation for both the trial and permanent modifications occurs at once, before the

   servicer offers a trial plan. But here, Continental offered Mr. Blackett a monthly trial payment of

   $2,416.13 without specifying any of the remaining terms necessary to effectuate a modification of

   his mortgage loan. Ex. 17. The interest rate, the term, and any forbearance were unknown. See

   id. Had Continental continued to service Mr. Blackett’s loan, and had he successfully made all

   trial payments to Continental, Continental still would have needed to do more work—to conduct

   an evaluation—to determine what permanent loss mitigation product Mr. Blackett would receive.

   If it found Mr. Blackett ineligible for a permanent modification, it would have had to give him a

   written denial, which he could have appealed. 12 C.F.R. §§ 1024.41(d)(1), (h)(1).

           When servicing was transferred from Continental to Caliber no later than October 6, 2014,

   Caliber stepped into Continental’s shoes with respect to Mr. Blackett’s complete-but-not-yet-

   evaluated application. 12 C.F.R. part 1024, Supp. I (“Off. CFPB Interp.”) ¶ 41(i)(2) (“A servicer

   that obtains the servicing of a mortgage loan for which an evaluation of a complete loss mitigation

   option is in process should continue the evaluation to the extent practicable.”). Even if Continental

   offered Mr. Blackett a trial plan while it still serviced his loan, there is no question that Continental

   did not complete the evaluation process for a permanent modification. Nor could it have, since he

   did not make his first trial payment until after the latest possible date Caliber began servicing the

   loan. Ex. 17. In fact, Caliber reviewed Mr. Blackett for a permanent modification using the

                                                      3
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 7 of 14 PageID #: 4394
    


   waterfall on its authority matrix, as was its policy when it received a modification “in flight.” See

   Dep. (Ex. 83) at 164:24-25; 165:1-19; 133:15-19. Given that Mr. Blackett’s application for a

   permanent modification was evaluated by Caliber and not by Continental, Caliber cannot

   reasonably claim that the application was no longer pending when it began servicing the loan.

          B.      Mr. Washington Made an Oral Application to Caliber

          Mr. Washington submitted a complete application by providing necessary information to

   Caliber over the phone. A “[l]oss mitigation application means an oral or written request for a loss

   mitigation option that is accompanied by any information required by a servicer for evaluation for

   a loss mitigation option.” 12 C.F.R. § 1024.31 (emphasis added). To achieve RESPA’s consumer

   protection goals, this definition is “considered expansively.” See Off. CFPB Interp. ¶ 41(b)(2).

   Expressing an interest in applying for a loss mitigation option and providing any information that

   a servicer would consider in evaluating that application constitutes an application. See Off. CFPB

   Interp. ¶ 41(b)(3) (explaining that an oral request is not an application only if the “borrower does

   not provide any information that a servicer would consider for evaluating a loss mitigation

   application”). Once a servicer receives an application, including an oral one, it must send a written

   notice within five business days listing which documents are necessary to complete the application.

   12 C.F.R. § 1024.41(b)(2)(i)(B). If the servicer does not request additional information, the

   application is deemed “facially complete” and treated as a complete application unless and until

   the servicer does request additional information. Id. § 1024.41(c)(2)(iv). The application is

   incomplete only if the servicer requests more information and the borrower fails to respond in a

   reasonable time. Id.; see Off. CFPB Interp. ¶ 41(c)(2)(iv).

          Here, Mr. Washington repeatedly expressed interest in obtaining a loan modification. For

   example, after submitting all three payments under the forbearance plan, Mr. Washington called

                                                    4
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 8 of 14 PageID #: 4395
    


   Caliber to ask when he would receive a “regular” modification. Ex. 55 at 17284, lines 2287-92;

   see also id. at 17289, lines 2607-12 (requesting a modification during pendency of the forbearance

   plan). In fact, Caliber’s modification offer states that Caliber made it in response to Mr.

   Washington’s request. Ex. 10 (thanking Mr. Washington “for contacting [Caliber] to obtain

   assistance” and confirming that his “request for a loan modification [had] been approved”).

          In support of his request for a modification, Mr. Washington provided necessary

   information directly to Caliber over the phone. For example, information about owner occupancy

   is “required by a servicer for evaluation for a loss mitigation option.” See 12 C.F.R. § 1024.31.

   Caliber’s servicing notes clearly show that Mr. Washington orally informed Caliber that he lived

   in the home as early as September 24, 2014. Ex. 55 at 17292, lines 2751-56. On its loss mitigation

   application form, Caliber specifically asks borrowers about their occupancy of the property. Ex.

   21, Q. 6. Thus, Caliber’s claim that Mr. Washington did not provide any information over the

   phone that it would use to evaluate his application is simply false.

          Mr. Washington also provided relevant information to Caliber through documents he

   delivered to his prior servicer, Loancare. “Documents and information transferred from a

   transferor servicer to a transferee servicer may constitute a loss mitigation application to the

   transferee servicer and may cause a transferee servicer to be required to comply with the

   requirements of § 1024.41 with respect to a borrower’s mortgage loan account.” Off. CFPB Interp.

   ¶ 41(i)(2). Here, Caliber must have relied on documents received from Mr. Washington via

   Loancare because its loan modification offer states that the modification was “based on [its] review

   of [Mr. Washington’s] financial circumstances.” Ex. 10. The letter also states that Mr. Washington

   was ineligible for a “5 Year Short Term” modification because his “current total monthly debts



                                                    5
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 9 of 14 PageID #: 4396
    


   exceeded [his] gross income.” Id. To consider Mr. Washington’s individual financial

   circumstances in this way, Caliber must have relied on information that he provided.

                 Because Mr. Washington orally requested a loan modification and orally provided

   information necessary for Caliber to evaluate him for a loan modification, he submitted an

   application to Caliber as a matter of law, and Caliber was required to treat that application as

   complete unless and until it requested additional information. See 12 C.F.R. § 1024.41(c)(2)(iv).

   Caliber never requested additional documents. Instead, Caliber appears to have marked the

   application as complete in its system.1 Having done so, and having sent Mr. Washington a letter

   stating that it had reviewed the financial information he had submitted in support of his loan

   modification request, Caliber cannot now credibly claim that Mr. Washington never submitted any

   information relevant to a loan modification. Cf. Opp. 16-17.

                 Caliber suggests that Mr. Washington should have presented other evidence of his oral

   application, see Opp. 14-15, but it bears the burden on its initial motion. At minimum, its records

   raise an issue of fact as to whether or not Mr. Washington submitted an oral application, and its

   failure to request more information raises an issue of fact as to the application’s completeness.

   II.           CALIBER VIOLATED § 1024.41 BY FAILING TO EVALUATE PLAINTIFFS
                 FOR ALL AVAILABLE LOSS MITIGATION OPTIONS

                 Upon receipt of a complete application, RESPA requires a servicer to “evaluate the

   borrower for all loss mitigation options available to the borrower.” 12 C.F.R. § 1024.41(a). A loss

   mitigation option is “available” to a borrower if “those options are offered by an owner or assignee

   of the borrower’s mortgage loan.” Off. CFPB Interp. ¶ 41(c)(2) (emphasis added).

                 By offering the HAMP-like modification to Ms. Mason, Caliber indisputably demonstrated


                                                               
   1
     A December 8, 2014 note in the servicing file indicates that Caliber received whatever missing documents or
   information it may have needed in order to review Mr. Washington’s application. Ex. 55 at 17284, line 2306.
                                                                  6
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 10 of 14 PageID #: 4397
    


   that a HAMP-like modification was available to borrowers whose loans were owned by LSF9.

   Caliber does not dispute that                                                        retains unbridled discretion to

   offer other bespoke loan modification products to LSF9 borrowers on a case-by-case basis. Exs.

   1, 29, 37; Dep. 110:2-8. Caliber further concedes that it did not evaluate Mr. Blackett, Mr.

   Washington, or initially Ms. Mason for any of these custom products, including the HAMP-like

   modification that Ms. Mason later received                              In fact, only

                                                                                               .2 Dep. 111:4-9.

                 Caliber attempts only one substantive defense to liability. It claims that Ms. Mason’s

   HAMP-like modification was not available to Mr. Blackett and Mr. Washington because Caliber’s

   offer to her was an exception to its normal waterfall, and that Caliber satisfied its obligations under

   RESPA by evaluating Mr. Blackett and Mr. Washington under the applicable waterfall. See Opp.

   18-20. But RESPA simply does not permit Caliber to make exceptions to its loss mitigation rules

   without evaluating all borrowers for those “exceptions” and telling ineligible borrowers why they

   have been denied. That is, even a supposed “exception” is still an “available” product under

   RESPA as long as it is offered to one or more borrowers by the owner of the loan.

                 Caliber attempts to evade these RESPA requirements by claiming that servicers should be

   able to craft a “litigation settlement exception” to the strict procedural requirements laid out in

   RESPA. See Opp. 20. This excuse is unrecognized by the law and, to the extent it matters,

   unpersuasive as a matter of policy. It also fails here as a matter of fact. Even though Ms. Mason’s

                                                               
   2
     Caliber also appears to suggest that a “litigation settlement exception” is not “available” to borrowers who are not
   in litigation because they may not apply for it. See Opp. 19. To the extent Caliber makes that argument, it is wrong
   because it confuses availability with eligibility. People not in litigation can apply for a “litigation settlement exception”
   modification, just as non-service members can apply for a modification program only offered to service members. See
   78 Fed. Reg. at 10827. The program is available to them even though their applications will be denied because they
   do not meet the eligibility criterion. See id. That is the whole point of the procedures required by Regulation X—to
   review every applicant for every available product to determine whether or not she is eligible, and if not, to explain to
   her why not.
                                                                  7
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 11 of 14 PageID #: 4398
    


   first complete application to Caliber was submitted while Caliber was suing her in active litigation,

   she did not initially receive                                  “exception” modification. Exs. 66, 76. Furthermore, Ms.

   Mason did not bring any claims against Caliber that required settling. She, like countless other

   borrowers, simply received a loan modification that resulted in the termination of foreclosure

   proceedings. And to the extent such an “exception” existed, Mr. Blackett—who was also sued in

   foreclosure—was just as eligible for it.

                 A.             Caliber Violates RESPA By Creating Limitless “Exceptions” to Its Loss
                                Mitigation Rules

                 Caliber offers no authority in support of its claim that RESPA permits the use of ad hoc

   exceptions to its loss mitigation criteria. Nor could it. The statute makes no mention of offering

   modifications on an exception basis; the implementing regulations do not recognize one-off

   exceptions; and the case law lends no support to this theory. Here, Mr. Blackett, Mr. Washington

   and Ms. Mason were similarly situated borrowers, but only Ms. Mason was eventually evaluated

   for a HAMP-like modification. And she only received that HAMP-like modification after she

   appealed Caliber’s initial evaluation decision and specifically asked to be reviewed for a HAMP-

   like product. Ex. 48. RESPA requires servicers to review borrowers for all available loss mitigation

   options to avoid precisely such an unfair and nontransparent outcome, in which only the lucky few

   who know what to ask for get a better result.3 78 Fed. Reg. 10696, 10826 (Feb. 14, 2013) (requiring

   servicers to “evaluate a borrower for all loss mitigation options available to the borrower rather

   than requiring borrowers to select options for which the borrower may be evaluated”). 

                 Moreover, Caliber’s policy of offering ad hoc modifications                                  eviscerates


                                                               
   3
     Caliber suggests, without evidence, that “the investor has not indicated that any such exceptions are to be made
   available to all          borrowers.” Opp. 19. Even if Caliber could only offer “exceptions” to a limited number of
   LSF9 borrowers, those modifications would still be “available” to others. See Off. CFPB Interp. ¶ 41(c)(1)(2)(ii)
   (“programs . . . limited by the number of participating borrowers” considered available to borrowers).  
                                                                          8
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 12 of 14 PageID #: 4399
    


   RESPA’s definition of an evaluation. “Evaluating” a loss mitigation application means applying

   defined eligibility criteria for loss mitigation options to borrower applications. Off. CFPB Interp.

   ¶ 41(c)(1) (“A servicer meets the requirements of § 1024.41(c)(1)(i) if the servicer makes a

   determination regarding the borrower's eligibility for a loss mitigation program.”). Though

   servicers have broad latitude to establish eligibility criteria, these criteria apply, by definition, to

   categories of borrowers. For instance, a servicer could create a loss mitigation program “available

   to only service members.” 78 Fed. Reg. at 10827.4 But a servicer may not customize loan

   modifications for individual borrowers on a case-by-case basis, as such modifications would not

   involve determining the borrowers’ eligibility for a program, as RESPA requires.

                 Finally, in addition to being irrelevant because the Court cannot rewrite RESPA, Caliber’s

   policy concerns about settlement ring hollow.5 Cf. Opp. 20. If a servicer wishes to settle contested

   litigation, nothing in RESPA constrains it from doing so by offering a borrower money. A servicer

   can also create a transparent menu of settlement options with defined eligibility criteria for

   borrowers who have submitted complete loss mitigation applications, meeting its business needs

   in a manner consistent with RESPA, which Caliber has not done.

                 B.             Even if RESPA Did Countenance a “Litigation Exception,” Caliber Cannot
                                Substantiate Its Claim That That is What Ms. Mason Received

                 Even if one-off exceptions were permissible, Caliber is unable to explain why only Ms.

   Mason was granted an exception on her second application or why that exception resulted in the

   specific terms of the modification that Caliber offered her. Caliber testified that Ms. Mason’s

   HAMP-like modification was “

                                                               
   4
    A servicer would still have to evaluate all applicants for this program and inform non-service members that they
   were denied because they did not meet the eligibility criterion. See 12 C.F.R. § 1024.41(d)(1).
   5
    As Plaintiffs argued and as Caliber ignores, the CFPB intended RESPA’s procedural requirements to supplement
   existing state foreclosure mediation rules. See Pltfs.’ Br. (Dkt. #96) at 25 (citing 78 Fed. Reg. at 10822).
                                                                  9
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 13 of 14 PageID #: 4400
    


                                .” Dep. 127:14-22. But by the time Ms. Mason received her HAMP-

   like modification on January 12, 2017, she had been in litigation for years. Ex. 72. Mr. Blackett

   was also in foreclosure litigation at the time Caliber modified his loan, yet he did not benefit from

   Caliber’s supposed litigation exception and was not evaluated for it. Ex. 76. In its brief, Caliber

   speculates without providing any evidence about what factors             could examine in offering

   exceptions, but never states what factors       actually considers. See Opp. 19. The opacity of the

        evaluation process extends to the individual terms of the loan modifications Caliber offers.

   Caliber cannot explain how         determines the individual terms of a modification once it has

   decided to offer an exception. Dep. 110:2-8. Thus, even those borrowers whose applications are

   evaluated          may not be evaluated for all the loss mitigation programs that        offers.

          And as a factual matter, Caliber could not have offered Ms. Mason a litigation settlement

   exception because she asserted no claims against Caliber that required settling. Caliber complains

   that requiring      to comply with RESPA would mean “[g]rafting settlement terms onto a loan

   modification authority matrix.” Opp. 19. But just like Mr. Blackett, Ms. Mason did not enter into

   any agreement with Caliber to settle claims. She merely submitted a complete application,

   requested a HAMP-like modification, and got it. Ex. 48. When Ms. Mason accepted the

   modification, the foreclosure proceedings were discontinued—but this happens when any

   borrower in foreclosure proceedings receives a modification. Furthermore, her first application

   was not reviewed for such an exception. And Mr. Blackett was not evaluated despite also having

   been sued by Caliber. Thus, even if the Court accepted Caliber’s invitation to create a “litigation

   settlement exception” out of whole cloth, Caliber would still not be entitled to summary judgment.

                                            CONCLUSION

          Caliber’s motion should be denied and Plaintiffs’ cross-motion as to liability granted.

                                                    10
Case 1:16-cv-03948-ENV-SMG Document 103 Filed 11/02/18 Page 14 of 14 PageID #: 4401
    


   Dated: October 29, 2018
          New York, New York

                                      MOBLIZATION FOR JUSTICE, INC.


                                      By:           /s/
                                        Carolyn E. Coffey,
                                        Christopher Fasano,
                                        Elizabeth M. Lynch, of counsel to
                                        Jeanette Zelhof, Esq.
                                        100 William Street, 6th Floor
                                        New York, NY 10038
                                        (212) 417-3700

                                      EMERY CELLI BRINCKERHOFF &
                                      ABADY LLP

                                         Matthew D. Brinckerhoff
                                         Diane L. Houk
                                         Douglas E. Lieb
                                         600 Fifth Avenue, 10th Floor
                                         New York, NY 10020
                                         (212) 763-5000

                                      Counsel for Plaintiffs




                                        11
